Title: To George Washington from James Pilling, 3 January 1793
From: Pilling, James
To: Washington, George



Sir
Liverpool [England] 3 Jany 1793

The Wisdom & Equity of the Laws; the genuine Freedom, both Civil & Religious, that prevail in North America, are Objects of no small Importance to the thinking mind. Upon these endearing “Rights of Man,” I have formed a Determination (if God permit) to settle in that happy Land, and there spend my remaining Days.

Permit me, Sir, to ask, what Place you would recommend, for a Person, or Persons, of small Fortune, say from One to three Thousd Pounds Sterg to fix in. Kentuckey has lately been a good deal spoke of here, and I have had Proposals to purchase 20,000 Acres, or more, which have passed through several Hands, in that Country. As this State is now joined to the United States, I wish to ask you, Sir, if there be any Lands in it unpatenteed? and if so—What Price ⅌ Acre? In what Latitude & Longitude? Upon what Rivers? What is the Quality of the Soil? What are the Productions, Animal, Vegetable & Mineral? By Mineral I principally mean Iron, Copper, Lead, Tin, Coals, Stone for Building, Lime Stone and Clay for Earthen Ware, and Bricks.
Sir, Your Attention to the Above, and any other Information, which Your Wisdom may see good to point out will be a Condescension consistent with that high Opinion, which Mankind have justly formed of you and your Answer will be received with much Gratitude, by. sir. Your most obedt & very hble servt

James Pilling


P.S. I should like a Plan of such Lands as are to be sold. this I wish, not only for myself, but also for a number of respectable Friends, who wish to settle in America.

